Citation Nr: 1448164	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  11-10 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a back condition. 

2. Whether the reduction of the evaluation for residuals of a kidney transplant from 100 percent to 60 percent disabling was proper.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran; the Veteran's spouse



ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from November 1979 to September 1987. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran and his spouse testified at a hearing before the undersigned Veterans Law Judge, seated at the RO. 


FINDINGS OF FACT

1. In November 2013, prior to the promulgation of a decision regarding the issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for a back condition, the Veteran withdrew the issue from appellate consideration.

2. In November 2013, prior to the promulgation of a decision regarding the issue of whether the reduction of the evaluation for residuals of a kidney transplant from 100 percent to 60 percent disabling was proper, the Veteran withdrew the issue from appellate consideration.






CONCLUSIONS OF LAW

1. The Veteran's appeal to reopen service connection for a back condition is withdrawn. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2013); 38 C.F.R. § 20.204 (2013).

2. The Veteran's appeal regarding the propriety of the reduction of the evaluation for residuals of a kidney transplant from 100 percent to 60 percent disabling is withdrawn. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2013); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a written statement submitted in November 2013, the Veteran withdrew the appeals regarding the reopening of service connection for a back condition and the propriety of the reduction of the evaluation for residuals of a kidney transplant from 100 percent to 60 percent disabling. 38 C.F.R. § 20.204.  Accordingly, the appeals regarding those issues are dismissed.


ORDER

The issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for a back condition is dismissed.

The issue of whether the reduction of the evaluation for residuals of a kidney transplant from 100 percent to 60 percent disabling was proper is dismissed.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


